Third District Court of Appeal
                               State of Florida

                          Opinion filed January 6, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1686
                         Lower Tribunal No. 11-10724
                            ________________


                             Rene Rojas-Tellez,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, William Altfield, Judge.

      Rene Rojas-Tellez, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, LOGUE and GORDO, JJ.

      PER CURIAM.

      Affirmed.